The court finds the defendant, John Doe, alias S.E. Bolasny, given name unknown, guilty as charged in the information. And the said defendant being now before the court for sentence and having nothing further to say, it is ordered and adjudged that said defendant pay to the clerk of this court a fine of one hundred and fifty ($150.00) dollars, and that he pay the costs of this case to be taxed, and that he stand committed to the jail of the County of Franklin in the State of Ohio, at Columbus, Ohio, for the period of ten days, and for such period of time thereafter until the costs and fine assessed herein are paid, or until otherwise discharged by law. *Page 593 
It is therefore ordered that the marshal of this court be charged with the custody of said defendant and that said marshal shall deliver said defendant in person to the custody of the sheriff of said Franklin county, at the county jail for service of said sentence.
Finding of guilty.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.